842 F.2d 1292Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Roger L. SPURBECK, Petitioner-Appellant,v.Samuel L. STALLINGS, Attorney General of the State of NorthCarolina, Respondents-Appellees.
87-6644.
United States Court of Appeals, Fourth Circuit.
March 17, 1988.

Roger L. Spurbeck, appellant pro se.
Richard Norwood League, Office of Attorney General of North Carolina, for appellees.
Before MURNAGHAN, SPROUSE, and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 would be without merit.  Additionally, we conclude that the district court did not abuse its discretion in denying Spurbeck's motion for relief from judgment brought pursuant to Rule 60(b), Fed.R.Civ.P.  Spurbeck offered no reason under the rule requiring the district court to reconsider its judgment.  Because the dispositive issues recently have been decided authoritatively, we deny a certificate of probable cause to appeal, dispense with oral argument, and dismiss the appeal on the reasoning of the district court.  Spurbeck v. Stallings, C/A No. 86-1326-HC (E.D.N.C. July 20, 1987).


2
DISMISSED.